Exhibit 10.5

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of November 5, 2003 (this “Agreement”),
by and among Aegis Communications Group, Inc., a Delaware corporation (the
“Company”), Deutsche Bank AG – London acting through DB Advisors, LLC as
investment advisor (“DB”), Essar Global Limited (“Essar” and collectively with
DB, the “Purchasers”) and Questor Partners Fund II, L.P., a Delaware limited
partnership (“Fund II”), Questor Side-by-Side Partners II, L.P., a Delaware
limited partnership (the “Side-By-Side Fund”), Questor Side-by-Side
Partners II 3(c)(1), L.P., a Delaware limited partnership (the “3(C)(1) Fund”,
and together with Fund II and the Side-by-Side Fund, “Questor”), Thayer Equity
Investors III, L.P., a Delaware limited partnership (“Thayer Equity”), TC
Co-Investors, LLC, a Delaware limited liability company (“TC Co-Investors”, and
together with Thayer Equity, “Thayer”), Edward Blank, and The Edward Blank 1995
Grantor Retained Annuity Trust.

 

WHEREAS, the Purchasers are purchasing warrants (the “Warrants”) to purchase
527,661,932 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), and secured promissory notes in the principal amount of
$15,887,500 (the “Notes”) pursuant to that certain Note and Warrant Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), between the
Company and the Purchasers.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

 


1.                                       DEFINITIONS.  (A)  UNLESS OTHERWISE
DEFINED HEREIN, THE TERMS BELOW SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS
BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED):

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

 

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks are required or authorized by law to be closed in the
State of New York.

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

--------------------------------------------------------------------------------


 

“Effective Period” shall mean the period commencing with the effective date of
the Shelf Registration Statement and ending upon the earlier of (i) the
termination of the registration rights pursuant to Section 5 hereof and (ii)
such time as the Purchasers cease to own any Registrable Securities.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.

 

“Existing Holders” shall mean the Existing Stockholders that hold Registrable
Securities.

 

“Existing Registrable Securities” shall mean (a) the shares of Common Stock held
by, or issuable upon conversion of preferred stock to, the Existing Stockholders
and (b) any securities issuable or issued or distributed in respect of any of
the Common Stock identified in clause (a) by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise.

 

“Existing Stockholders” shall mean Questor, Thayer, Edward Blank and The Edward
Blank 1995 Grantor Retained Annuity Trust.

 

“Holders” shall means the Existing Holders and the New Holders.

 

“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor entity thereof.

 

“New Holders” shall mean the Purchasers, and any transferees of the Purchasers
to whom Registrable Securities are permitted to be transferred in accordance
with the terms of this Agreement and the Purchase Agreement, and, in each case,
who continue to be entitled to the rights of a Holder hereunder.

 

“New Registrable Securities” shall mean (a) the shares of Common Stock issuable
upon exercise of the Warrants and (b) any securities issuable or issued or
distributed in respect of any of the Common Stock identified in clause (a) by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, reorganization, merger, consolidation or otherwise.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
firm, trust, unincorporated organization, government or any agency or political
subdivision thereof or other entity.

 

“Prospectus” shall mean the Prospectus (including any summary Prospectus,
preliminary Prospectus and any final Prospectus) included in the Registration
Statement as amended or supplemented by any supplement with respect to the terms
of the offering of any portion of the Registrable Securities pursuant to a
Demand Registration or Piggy-Back Registration and by all other amendments and
supplements thereto, including post-effective amendments and any material
incorporated by reference therein.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean the Existing Registrable Securities and the
New Registrable Securities.  For purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (i) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the SEC and such Registrable Securities have been disposed
of pursuant to such effective Registration Statement or (ii) such Registrable
Securities may be sold pursuant to Rule 144(k) of the Securities Act.

 

“Registration Statement” shall mean the Demand Registration Statement, the
Piggy-Back Registration Statement and/or the Shelf Registration Statement, as
the case may be, including the Prospectus contained therein, any amendments to
such Registration Statement (including post-effective amendments) and all
exhibits and any material incorporated by reference in such Registration
Statement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.

 

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

 


(B)                                 THE FOLLOWING TERMS HAVE THE MEANINGS SET
FORTH IN THE SECTION SET FORTH OPPOSITE SUCH TERM:

 

Term

 

Section

Blackout Period

 

6

Common Stock

 

Recitals

Demand for Registration

 

3(c)

Demand Registration

 

3(a)

Demand Registration Statement

 

3(a)

Indemnified Party

 

10(d)

Indemnifying Party

 

10(d)

Maximum Number of Securities

 

3(b)

Notes

 

Recitals

Participating Demand Holders

 

3(a)

Participating Piggy-Back Holders

 

4(b)

Piggy-Back Registration

 

4(a)

Piggy-Back Registration Statement

 

4(a)

Purchase Agreement

 

Recitals

Purchasers

 

Recitals

Shelf Registration Statement

 

2

Warrants

 

Recitals

 


2.                                       SHELF REGISTRATION STATEMENT.  IF THE
COMPANY QUALIFIES FOR USE OF THE APPLICABLE FORM OF REGISTRATION STATEMENT,
WITHIN 90 DAYS AFTER THE DATE HEREOF, THE COMPANY SHALL FILE WITH THE SEC, AND
THEREAFTER USE ITS REASONABLE BEST EFFORTS TO HAVE DECLARED EFFECTIVE AS SOON AS
PRACTICABLE AFTER THE FILING THEREOF, A “SHELF” REGISTRATION STATEMENT (A “SHELF
REGISTRATION STATEMENT”) ON FORM S-3 (OR ANY SUCCESSOR FORM) PURSUANT TO RULE
415 UNDER THE SECURITIES ACT OR ON SUCH OTHER FORM AS MAY BE APPROPRIATE UNDER
THE SECURITIES ACT, IN EACH CASE, COVERING THE

 

3

--------------------------------------------------------------------------------


 

resale of all of the New Registrable Securities.  The Company shall, subject to
customary terms and conditions, use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective from the date that such
Shelf Registration Statement is declared effective during the Effective Period
to the extent required to permit the disposition (in accordance with the
intended method or methods thereof, as aforesaid) of the New Registrable
Securities so registered.

 


3.                                       DEMAND REGISTRATION.

 


(A)                                  AFTER RECEIPT OF A WRITTEN REQUEST FROM ONE
OR MORE NEW HOLDERS REQUESTING THAT THE COMPANY EFFECT A REGISTRATION (A “DEMAND
REGISTRATION”) UNDER THE SECURITIES ACT COVERING ALL OR PART OF THE REGISTRABLE
SECURITIES WHICH SPECIFIES THE INTENDED METHOD OR METHODS OF DISPOSITION THEREOF
AND THE NUMBER OF SHARES TO BE REGISTERED, THE COMPANY SHALL PROMPTLY NOTIFY ALL
HOLDERS IN WRITING OF THE RECEIPT OF SUCH REQUEST AND EACH SUCH HOLDER, IN LIEU
OF EXERCISING ITS RIGHTS UNDER SECTION 4 HEREOF, MAY ELECT (BY WRITTEN NOTICE
SENT TO THE COMPANY WITHIN TEN (10) BUSINESS DAYS FROM THE DATE OF SUCH HOLDER’S
RECEIPT OF THE AFOREMENTIONED NOTICE FROM THE COMPANY) TO HAVE ALL OR PART OF
SUCH HOLDER’S REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION THEREOF
PURSUANT TO THIS SECTION 3, AND SUCH HOLDER SHALL SPECIFY IN SUCH NOTICE THE
NUMBER OF REGISTRABLE SECURITIES THAT SUCH HOLDER ELECTS TO INCLUDE IN SUCH
REGISTRATION.  THEREUPON, THE COMPANY SHALL, AS EXPEDITIOUSLY AS IS PRACTICABLE,
BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS (EXCLUDING ANY DAYS WHICH OCCUR
DURING A PERMITTED BLACKOUT PERIOD UNDER SECTION 6 BELOW) AFTER RECEIPT OF A
WRITTEN REQUEST FOR A DEMAND REGISTRATION, FILE WITH THE SEC AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE A REGISTRATION
STATEMENT (A “DEMAND REGISTRATION STATEMENT”) RELATING TO ALL SHARES OF
REGISTRABLE SECURITIES THAT THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY
SUCH HOLDERS (“PARTICIPATING DEMAND HOLDERS”) FOR SALE, TO THE EXTENT REQUIRED
TO PERMIT THE DISPOSITION (IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS
THEREOF, AS AFORESAID) OF THE REGISTRABLE SECURITIES SO REGISTERED; PROVIDED,
HOWEVER, THAT THE AGGREGATE VALUE OF THE REGISTRABLE SECURITIES REQUESTED TO BE
REGISTERED (I) BE AT LEAST $2,500,000, BASED ON THE CLOSING TRADING PRICE OF THE
COMMON STOCK ON THE DATE THE DEMAND TO FILE SUCH DEMAND REGISTRATION STATEMENT
IS MADE, (II) BE AT LEAST 25% OF THE NEW REGISTRABLE SECURITIES INITIALLY
ISSUABLE UPON EXERCISE OF THE WARRANTS OR (III) INCLUDE ALL REGISTRABLE
SECURITIES WHICH REMAIN OUTSTANDING AT SUCH TIME.


 


(B)                                 IF THE MAJORITY-IN-INTEREST OF THE
PARTICIPATING DEMAND HOLDERS IN A DEMAND REGISTRATION RELATING TO A PUBLIC
OFFERING REQUESTS THAT THE OFFERING BE UNDERWRITTEN WITH A MANAGING UNDERWRITER
SELECTED IN THE MANNER SET FORTH IN SECTION 14 BELOW AND SUCH MANAGING
UNDERWRITER OF SUCH DEMAND REGISTRATION ADVISES THE COMPANY IN WRITING THAT, IN
ITS OPINION, THE NUMBER OF SECURITIES TO BE INCLUDED IN SUCH OFFERING IS GREATER
THAN THE TOTAL NUMBER OF SECURITIES WHICH CAN BE SOLD THEREIN WITHOUT HAVING A
MATERIAL ADVERSE EFFECT ON THE DISTRIBUTION OF SUCH SECURITIES OR OTHERWISE
HAVING A MATERIAL ADVERSE EFFECT ON THE MARKETABILITY THEREOF (THE “MAXIMUM
NUMBER OF SECURITIES”), THEN THE COMPANY SHALL INCLUDE IN SUCH DEMAND
REGISTRATION THE REGISTRABLE SECURITIES THAT THE PARTICIPATING DEMAND HOLDERS
HAVE REQUESTED TO BE REGISTERED THEREUNDER ONLY TO THE EXTENT THE NUMBER OF SUCH
REGISTRABLE SECURITIES DOES NOT EXCEED THE MAXIMUM NUMBER OF SECURITIES.  IF
SUCH AMOUNT EXCEEDS THE MAXIMUM NUMBER OF SECURITIES, THE NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN SUCH DEMAND REGISTRATION SHALL BE ALLOCATED FIRST, AMONG
ALL THE NEW HOLDERS PARTICIPATING IN SUCH DEMAND REGISTRATION ON A PRO RATA
BASIS (BASED ON THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
SUCH

 

4

--------------------------------------------------------------------------------


 

Demand Registration by each New Holder), and, second, to the Existing Holders on
a pro rata basis (based on the number of Registrable Securities requested to be
included in such Demand Registration by each Existing Holder); provided,
however, that in no event may Registrable Securities held by the Existing
Holders be included in such Demand Registration unless all of the Registrable
Securities requested to be included in the Demand Registration by the New
Holders are included in such Demand Registration.  If the amount of such
Registrable Securities does not exceed the Maximum Number of Securities, the
Company may include in such Demand Registration any other securities of the
Company and other securities held by other security holders of the Company as
the Company may in its discretion determine or be obligated to allow, in an
amount, which together with the Registrable Securities included in such Demand
Registration, shall not exceed the Maximum Number of Securities.


 


(C)                                  NEW HOLDERS SHALL BE ENTITLED TO AN
AGGREGATE OF FOUR (4) REGISTRATIONS OF REGISTRABLE SECURITIES PURSUANT TO THIS
SECTION 3 (EACH, A “DEMAND FOR REGISTRATION”) IN ADDITION TO THE SHELF
REGISTRATION STATEMENT PURSUANT TO SECTION 2; PROVIDED THAT A REGISTRATION
REQUESTED PURSUANT TO THIS SECTION 3 SHALL NOT BE DEEMED TO HAVE BEEN EFFECTED
FOR PURPOSES OF THIS SECTION 3(C) UNLESS (I) IT HAS BEEN DECLARED EFFECTIVE BY
THE SEC, (II) IT HAS REMAINED EFFECTIVE FOR THE PERIOD SET FORTH IN SECTION
7(A), (III) HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION HAVE
NOT, PRIOR TO THE FILING OF THE RELEVANT DEMAND REGISTRATION STATEMENT,
WITHDRAWN SUFFICIENT SHARES FROM SUCH REGISTRATION SUCH THAT THE REMAINING
HOLDERS REQUESTING REGISTRATION WOULD NOT HAVE BEEN ABLE TO REQUEST REGISTRATION
UNDER THE PROVISIONS OF SECTION 3, AND (IV) THE OFFERING OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION IS NOT SUBJECT TO ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE SEC (OTHER THAN ANY SUCH STOP
ORDER, INJUNCTION, OR OTHER ORDER OR REQUIREMENT OF THE SEC PROMPTED BY ACT OR
OMISSION OF HOLDERS OF REGISTRABLE SECURITIES); PROVIDED, HOWEVER, THAT IF THE
NEW HOLDERS PARTICIPATING IN SUCH DEMAND REGISTRATION ARE NOT ABLE TO REGISTER
AND SELL AT LEAST TWO-THIRDS OF THE NEW REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN A DEMAND REGISTRATION, THEN SUCH DEMAND REGISTRATION SHALL NOT BE
COUNTED AS ONE OF THE FIVE DEMANDS FOR REGISTRATION PROVIDED FOR PURSUANT TO
THIS SECTION 3(C).


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE COMPANY SHALL NOT BE REQUIRED TO PREPARE AND FILE (I) MORE
THAN TWO (2) DEMAND REGISTRATION STATEMENTS IN ANY TWELVE-MONTH PERIOD, (II) ANY
DEMAND REGISTRATION STATEMENT WITHIN 90 DAYS FOLLOWING THE DATE OF EFFECTIVENESS
OF ANY OTHER REGISTRATION STATEMENT OR (III) ANY DEMAND REGISTRATION STATEMENT
WITHIN 90 DAYS FOLLOWING THE DATE OF EFFECTIVENESS OF ANY OTHER REGISTRATION
STATEMENT FILED PURSUANT TO ANY OTHER REGISTRATION RIGHTS AGREEMENT TO WHICH THE
COMPANY IS A PARTY OR WITH RESPECT TO THE SALE OF COMMON STOCK BY THE COMPANY
(OR SUCH LONGER PERIOD OF TIME AS MAY BE SPECIFIED IN AN UNDERWRITING AGREEMENT
RELATING TO SUCH REGISTRATION STATEMENT).


 


4.                                       PIGGY-BACK REGISTRATION.

 


(A)                                  IF THE COMPANY PROPOSES TO FILE ON ITS
BEHALF AND/OR ON BEHALF OF ANY HOLDER OF ITS SECURITIES (OTHER THAN A HOLDER OF
REGISTRABLE SECURITIES) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT ON ANY
FORM (OTHER THAN A REGISTRATION STATEMENT ON FORM S-4 OR S-8 OR ANY SUCCESSOR
FORM FOR SECURITIES TO BE OFFERED IN A TRANSACTION OF THE TYPE REFERRED TO IN
RULE 145 UNDER THE SECURITIES ACT OR TO EMPLOYEES OF THE COMPANY PURSUANT TO ANY
EMPLOYEE BENEFIT PLAN, RESPECTIVELY) FOR THE REGISTRATION OF COMMON STOCK (A
“PIGGY-BACK REGISTRATION”), IT WILL GIVE

 

5

--------------------------------------------------------------------------------


 

written notice to all Holders at least twenty (20) days before the initial
filing with the SEC of such registration statement (a “Piggy-Back Registration
Statement”), which notice shall set forth the intended method of disposition of
the securities proposed to be registered by the Company.  The notice shall offer
to include in such filing the aggregate number of shares of Registrable
Securities as such Holders may request.


 


(B)                                 EACH HOLDER DESIRING TO HAVE REGISTRABLE
SECURITIES REGISTERED UNDER THIS SECTION 4 (“PARTICIPATING PIGGY-BACK HOLDERS”)
SHALL ADVISE THE COMPANY IN WRITING WITHIN TEN (10) DAYS AFTER THE DATE OF
RECEIPT OF SUCH OFFER FROM THE COMPANY, SETTING FORTH THE AMOUNT OF SUCH
REGISTRABLE SECURITIES FOR WHICH REGISTRATION IS REQUESTED.  THE COMPANY SHALL
THEREUPON INCLUDE IN SUCH FILING THE NUMBER OR AMOUNT OF REGISTRABLE SECURITIES
FOR WHICH REGISTRATION IS SO REQUESTED, SUBJECT TO PARAGRAPH (C) BELOW, AND
SHALL USE ITS REASONABLE BEST EFFORTS TO EFFECT REGISTRATION OF SUCH REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT.


 


(C)                                  IF THE PIGGY-BACK REGISTRATION RELATES TO
AN UNDERWRITTEN PUBLIC OFFERING AND THE MANAGING UNDERWRITER OF SUCH PROPOSED
PUBLIC OFFERING ADVISES IN WRITING THAT, IN ITS OPINION, THE AMOUNT OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN THE PIGGY-BACK REGISTRATION
IN ADDITION TO THE SECURITIES BEING REGISTERED BY THE COMPANY WOULD BE GREATER
THAN THE MAXIMUM NUMBER OF SECURITIES (HAVING THE SAME MEANING AS DEFINED IN
SECTION 3 BUT REPLACING THE TERM “DEMAND REGISTRATION” WITH “PIGGY-BACK
REGISTRATION”), THEN:


 

(I)                                     IN THE EVENT THE COMPANY INITIATED THE
PIGGY-BACK REGISTRATION, THE COMPANY SHALL INCLUDE IN SUCH PIGGY-BACK
REGISTRATION, FIRST, THE SECURITIES THE COMPANY PROPOSES TO REGISTER AND,
SECOND, THE REGISTRABLE SECURITIES OF ALL PARTICIPATING PIGGY-BACK HOLDERS,
PROPOSED TO BE INCLUDED IN SUCH PIGGY-BACK REGISTRATION IN AN AMOUNT WHICH,
TOGETHER WITH THE SECURITIES THE COMPANY PROPOSES TO REGISTER, SHALL NOT EXCEED
THE MAXIMUM NUMBER OF SECURITIES, SUCH AMOUNT TO BE ALLOCATED, FIRST, TO THE NEW
HOLDERS REQUESTING REGISTRABLE SECURITIES BE INCLUDED IN THE PIGGY-BACK
REGISTRATION ON A PRO RATA BASIS (BASED ON THE AGGREGATE NUMBER OF REGISTRABLE
SECURITIES REQUESTED BY SUCH NEW HOLDERS TO BE INCLUDED IN THE PIGGY-BACK
REGISTRATION STATEMENT) AND, SECOND, TO THE EXISTING HOLDERS REQUESTING
REGISTRABLE SECURITIES BE INCLUDED IN THE PIGGY-BACK REGISTRATION STATEMENT ON A
PRO RATA BASIS (BASED ON THE AGGREGATE NUMBER OF REGISTRABLE SECURITIES
REQUESTED BY SUCH EXISTING HOLDERS TO BE INCLUDED IN THE PIGGY-BACK REGISTRATION
STATEMENT); PROVIDED, HOWEVER, THAT IN NO EVENT MAY REGISTRABLE SECURITIES HELD
BY THE EXISTING HOLDERS BE INCLUDED IN SUCH PIGGY-BACK REGISTRATION UNLESS ALL
OF THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH PIGGY-BACK
REGISTRATION BY THE NEW HOLDERS ARE INCLUDED IN SUCH PIGGY-BACK REGISTRATION;

 

(II)                                  IN THE EVENT ANY HOLDER OR HOLDERS OF
SECURITIES OF THE COMPANY INITIATED THE PIGGY-BACK REGISTRATION, THE COMPANY
SHALL INCLUDE IN SUCH PIGGY-BACK REGISTRATION, FIRST, THE SECURITIES SUCH
INITIATING SECURITY HOLDER OR HOLDERS PROPOSE TO REGISTER, SECOND, THE
REGISTRABLE SECURITIES OF ALL PARTICIPATING PIGGY-BACK HOLDERS PROPOSED TO BE
INCLUDED IN SUCH PIGGY-BACK REGISTRATION, IN AN AMOUNT WHICH, TOGETHER WITH THE
SECURITIES THE INITIATING SECURITY HOLDER OR HOLDERS PROPOSE TO REGISTER, SHALL
NOT EXCEED THE MAXIMUM NUMBER OF SECURITIES, SUCH AMOUNT TO BE ALLOCATED AMONG
SUCH PARTICIPATING PIGGY-BACK HOLDERS, FIRST, TO THE NEW HOLDERS REQUESTING
REGISTRABLE SECURITIES BE INCLUDED IN THE PIGGY-BACK REGISTRATION STATEMENT ON A
PRO RATA BASIS (BASED ON THE

 

6

--------------------------------------------------------------------------------


 

AGGREGATE NUMBER OF REGISTRABLE SECURITIES REQUESTED BY SUCH NEW HOLDERS TO BE
INCLUDED IN THE PIGGY-BACK REGISTRATION STATEMENT) AND, SECOND, TO THE EXISTING
HOLDERS REQUESTING REGISTRABLE SECURITIES BE INCLUDED IN THE PIGGY-BACK
REGISTRATION STATEMENT ON A PRO RATA BASIS (BASED ON THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES REQUESTED BY SUCH EXISTING HOLDERS TO BE INCLUDED IN THE
PIGGY-BACK REGISTRATION STATEMENT); PROVIDED, HOWEVER, THAT IN NO EVENT MAY
REGISTRABLE SECURITIES HELD BY THE EXISTING HOLDERS BE INCLUDED IN SUCH
PIGGY-BACK REGISTRATION UNLESS ALL OF THE REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN SUCH PIGGY-BACK REGISTRATION BY THE NEW HOLDERS ARE INCLUDED IN SUCH
PIGGY-BACK REGISTRATION.

 


(D)                                 THE COMPANY WILL NOT HEREAFTER ENTER INTO
ANY AGREEMENT, WHICH IS INCONSISTENT WITH THE RIGHTS OF PRIORITY PROVIDED IN
PARAGRAPH (C) ABOVE.


 


5.                                       TERMINATION OF REGISTRATION RIGHTS. 
(A)  THE REGISTRATION RIGHTS SET FORTH IN SECTIONS 1, 2 AND 3 ABOVE SHALL
TERMINATE AT SUCH TIME AS THERE CEASE TO BE ANY REGISTRABLE SECURITIES.


 

(b)                                 By execution hereof, the Company and the
Existing Stockholders hereby terminate all registration rights granted pursuant
to (i) the Securities Purchase and Registration Rights Agreement, dated April 7,
1998, by and between ATC Communications Group, Inc. and Thayer Equity and (ii)
the Series F Senior Voting Convertible Preferred Stock Purchase and Registration
Rights Agreement, dated August 25, 1999, by and among the Company and the
Existing Stockholders.

 


6.                                       BLACKOUT PERIODS.  THE COMPANY SHALL
HAVE THE RIGHT TO DELAY OR DEFER THE FILING OR EFFECTIVENESS OF A REGISTRATION
STATEMENT REQUIRED PURSUANT TO SECTIONS 3 AND 4 HEREOF OR SUSPEND SALES UNDER
ANY SHELF REGISTRATION STATEMENT FILED HEREUNDER DURING NO MORE THAN THREE (3)
PERIODS AGGREGATING TO NOT MORE THAN 60 DAYS IN ANY TWELVE-MONTH PERIOD (A
“BLACKOUT PERIOD”) IN THE EVENT THAT (I) THE COMPANY WOULD, IN ACCORDANCE WITH
THE ADVICE OF ITS COUNSEL, BE REQUIRED TO DISCLOSE IN THE PROSPECTUS INFORMATION
NOT OTHERWISE THEN REQUIRED BY LAW TO BE PUBLICLY DISCLOSED AND (II) IN THE
REASONABLE JUDGMENT OF THE COMPANY’S BOARD OF DIRECTORS, THERE IS A REASONABLE
LIKELIHOOD THAT SUCH DISCLOSURE, OR ANY OTHER ACTION TO BE TAKEN IN CONNECTION
WITH THE PROSPECTUS, WOULD MATERIALLY AND ADVERSELY AFFECT OR INTERFERE WITH ANY
FINANCING, ACQUISITION, MERGER, DISPOSITION OF ASSETS (NOT IN THE ORDINARY
COURSE OF BUSINESS), CORPORATE REORGANIZATION OR OTHER SIMILAR TRANSACTION
INVOLVING THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL DELAY DURING
SUCH BLACKOUT PERIOD THE FILING OR EFFECTIVENESS OF, OR SUSPEND SALES UNDER, ANY
REGISTRATION STATEMENT REQUIRED PURSUANT TO THE REGISTRATION RIGHTS OF THE
HOLDERS OF ANY OTHER SECURITIES OF THE COMPANY.  THE COMPANY SHALL PROMPTLY GIVE
THE HOLDERS WRITTEN NOTICE OF SUCH DETERMINATION CONTAINING A GENERAL STATEMENT
OF THE REASONS FOR SUCH POSTPONEMENT AND AN APPROXIMATION OF THE ANTICIPATED
DELAY.

 


7.                                       REGISTRATION PROCEDURES.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, IF THE COMPANY IS REQUIRED BY THE PROVISIONS OF
SECTION 2, 3 OR 4 TO USE ITS REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION
OF ANY OF ITS SECURITIES UNDER THE SECURITIES ACT, THE COMPANY WILL, AS
EXPEDITIOUSLY AS PRACTICAL:

 

7

--------------------------------------------------------------------------------


 


(A)                                  PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES AND USE ITS REASONABLE
BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT PROMPTLY TO BECOME AND REMAIN
EFFECTIVE FOR A PERIOD OF TIME REQUIRED FOR THE DISPOSITION OF SUCH SECURITIES
BY THE HOLDERS THEREOF BUT NOT TO EXCEED 30 DAYS (EXCEPT WITH RESPECT TO A SHELF
REGISTRATION STATEMENT WHICH SHALL REMAIN EFFECTIVE DURING THE EFFECTIVE
PERIOD); PROVIDED, HOWEVER, THAT BEFORE FILING SUCH REGISTRATION STATEMENT OR
ANY AMENDMENTS OR SUPPLEMENTS THERETO (FOR PURPOSES OF THIS SUBSECTION,
AMENDMENTS SHALL NOT BE DEEMED TO INCLUDE ANY FILING THAT THE COMPANY IS
REQUIRED TO MAKE PURSUANT TO THE EXCHANGE ACT), THE COMPANY SHALL FURNISH THE
REPRESENTATIVES OF THE HOLDERS REFERRED TO IN SECTION 7(M) COPIES OF ALL
DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS WILL BE SUBJECT TO THE
REASONABLE REVIEW AND COMMENT OF THE REPRESENTATIVES’ COUNSEL.  THE COMPANY
SHALL NOT BE DEEMED TO HAVE USED ITS REASONABLE BEST EFFORTS TO KEEP A
REGISTRATION STATEMENT EFFECTIVE DURING THE APPLICABLE PERIOD IF IT VOLUNTARILY
TAKES ANY ACTION THAT WOULD RESULT IN THE HOLDERS OF SUCH REGISTRABLE SECURITIES
NOT BEING ABLE TO SELL SUCH REGISTRABLE SECURITIES DURING THAT PERIOD, UNLESS
SUCH ACTION IS UNDERTAKEN FOR A LEGITIMATE BUSINESS PURPOSE AND THE DELAY IN
EFFECTIVENESS IS REQUIRED UNDER APPLICABLE LAW;


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNTIL THE EARLIER OF SUCH TIME
AS ALL OF SUCH SECURITIES HAVE BEEN DISPOSED OF IN A PUBLIC OFFERING OR THE
EXPIRATION OF 30 DAYS (EXCEPT WITH RESPECT TO THE SHELF REGISTRATION STATEMENT,
FOR WHICH SUCH PERIOD SHALL BE THE EFFECTIVE PERIOD);


 


(C)                                  FURNISH TO SUCH HOLDERS SUCH NUMBER OF
CONFORMED COPIES OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH
AMENDMENT AND SUPPLEMENT THERETO (INCLUDING IN EACH CASE ALL EXHIBITS), AND OF
ANY PROSPECTUS IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND
SUCH OTHER DOCUMENTS, AS SUCH SELLING SECURITY HOLDERS MAY REASONABLY REQUEST;


 


(D)                                 USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH
OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES
AND PUERTO RICO AS EACH HOLDER OF SUCH SECURITIES SHALL REASONABLY REQUEST, TO
KEEP SUCH REGISTRATION OR QUALIFICATION IN EFFECT FOR SO LONG AS SUCH
REGISTRATION STATEMENT REMAINS IN EFFECT, AND TO TAKE ANY OTHER ACTION WHICH MAY
BE REASONABLY NECESSARY TO ENABLE SUCH SELLER TO CONSUMMATE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE SECURITIES OWNED BY SUCH HOLDER (PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO QUALIFY TO DO BUSINESS, SUBJECT ITSELF TO TAXATION IN OR TO FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION WHEREIN IT WOULD NOT
BUT FOR THE REQUIREMENTS OF THIS PARAGRAPH (D) BE OBLIGATED TO DO SO; AND
PROVIDED FURTHER THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY SUCH
REGISTRABLE SECURITIES IN ANY JURISDICTION IN WHICH THE SECURITIES REGULATORY
AUTHORITY REQUIRES THAT ANY HOLDER SUBMIT ANY SHARES OF ITS REGISTRABLE
SECURITIES TO THE TERMS, PROVISIONS AND RESTRICTIONS OF ANY ESCROW, LOCKUP OR
SIMILAR AGREEMENT(S) FOR CONSENT TO SELL REGISTRABLE SECURITIES IN SUCH
JURISDICTION UNLESS SUCH HOLDER AGREES TO DO SO), AND DO SUCH OTHER REASONABLE
ACTS AND THINGS AS MAY BE REQUIRED

 

8

--------------------------------------------------------------------------------


 

of it to enable such Holder to consummate the disposition in such jurisdiction
of the securities covered by such Registration Statement;


 


(E)                                  FURNISH, AT THE REQUEST OF ANY HOLDER
REQUESTING REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO SECTION 3 OR 4, IF
THE METHOD OF DISTRIBUTION IS BY MEANS OF AN UNDERWRITING, ON THE DATE THAT THE
SHARES OF REGISTRABLE SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE
PURSUANT TO SUCH REGISTRATION, OR IF SUCH REGISTRABLE SECURITIES ARE NOT BEING
SOLD THROUGH UNDERWRITERS, ON THE DATE THAT THE REGISTRATION STATEMENT WITH
RESPECT TO SUCH SHARES OF REGISTRABLE SECURITIES BECOMES EFFECTIVE, (1) A SIGNED
OPINION, DATED SUCH DATE, OF THE INDEPENDENT LEGAL COUNSEL REPRESENTING THE
COMPANY FOR THE PURPOSE OF SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS, IF
ANY, AND IF SUCH REGISTRABLE SECURITIES ARE NOT BEING SOLD THROUGH UNDERWRITERS,
THEN TO THE HOLDERS MAKING SUCH REQUEST, AS TO SUCH MATTERS AS SUCH UNDERWRITERS
OR THE HOLDERS HOLDING A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION, AS THE CASE MAY BE, MAY REASONABLY REQUEST; AND (2) LETTERS DATED
SUCH DATE AND THE DATE THE OFFERING IS PRICED FROM THE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF THE COMPANY, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND IF
SUCH REGISTRABLE SECURITIES ARE NOT BEING SOLD THROUGH UNDERWRITERS, THEN TO THE
HOLDERS MAKING SUCH REQUEST AND, IF SUCH ACCOUNTANTS REFUSE TO DELIVER SUCH
LETTERS TO SUCH HOLDERS, THEN TO THE COMPANY (I) STATING THAT THEY ARE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES
ACT AND THAT, IN THE OPINION OF SUCH ACCOUNTANTS, THE FINANCIAL STATEMENTS AND
OTHER FINANCIAL DATA OF THE COMPANY INCLUDED IN THE REGISTRATION STATEMENT
COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE ACCOUNTING
REQUIREMENTS OF THE SECURITIES ACT AND (II) COVERING SUCH OTHER FINANCIAL
MATTERS (INCLUDING INFORMATION AS TO THE PERIOD ENDING NOT MORE THAN FIVE (5)
BUSINESS DAYS PRIOR TO THE DATE OF SUCH LETTERS) WITH RESPECT TO THE
REGISTRATION IN RESPECT OF WHICH SUCH LETTER IS BEING GIVEN AS SUCH UNDERWRITERS
OR THE HOLDERS HOLDING A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION, AS THE CASE MAY BE, MAY REASONABLY REQUEST AND AS WOULD BE
CUSTOMARY IN SUCH A TRANSACTION;


 


(F)                                    ENTER INTO CUSTOMARY AGREEMENTS
(INCLUDING, IF THE METHOD OF DISTRIBUTION IS BY MEANS OF AN UNDERWRITING, AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS ARE
REASONABLY REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


 


(G)                                 OTHERWISE USE ITS REASONABLE BEST EFFORTS TO
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE EARNINGS
STATEMENTS SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
GENERALLY AVAILABLE TO THE HOLDERS NO LATER THAN 45 DAYS AFTER THE END OF ANY
TWELVE-MONTH PERIOD (OR 90 DAYS, IF SUCH PERIOD IS A FISCAL YEAR) (I) COMMENCING
AT THE END OF ANY FISCAL QUARTER IN WHICH REGISTRABLE SECURITIES ARE SOLD TO
UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, OR (II) IF NOT SOLD TO
UNDERWRITERS IN SUCH AN OFFERING, BEGINNING WITH THE FIRST MONTH OF THE
COMPANY’S FIRST FISCAL QUARTER COMMENCING AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, WHICH STATEMENTS SHALL COVER SAID TWELVE-MONTH PERIODS,
PROVIDED THAT THE OBLIGATIONS SHALL BE SATISFIED BY THE TIMELY FILING OF
QUARTERLY AND ANNUAL REPORTS ON FORMS 10-Q AND 10-K UNDER THE EXCHANGE ACT;

 

9

--------------------------------------------------------------------------------


 


(H)                                 USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL
SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH SECURITIES EXCHANGE OR
QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE LISTED OR
TRADED;


 


(I)                                     GIVE WRITTEN NOTICE TO THE HOLDERS:


 

(I)                                     WHEN SUCH REGISTRATION STATEMENT OR ANY
AMENDMENT THERETO HAS BEEN FILED WITH THE SEC AND WHEN SUCH REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE;

 

(II)                                  OF ANY REQUEST BY THE SEC FOR AMENDMENTS
OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR FOR ADDITIONAL INFORMATION;

 

(III)                               OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE;

 

(IV)                              OF THE RECEIPT BY THE COMPANY OR ITS LEGAL
COUNSEL OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OF THE COMMON STOCK FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND

 

(V)                                 OF THE EXISTENCE OF ANY FACT THAT RESULTS
IN:  (A) THE REGISTRATION STATEMENT CONTAINING AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; AND (B) THE PROSPECTUS
CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(WHICH NOTICE SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE);

 


(J)                                     USE ITS REASONABLE BEST EFFORTS TO
PREVENT THE ISSUANCE OR OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME;


 


(K)                                  FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT
LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT
THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE HOLDER SO
REQUESTS IN WRITING, ALL EXHIBITS (INCLUDING THOSE, IF ANY, INCORPORATED BY
REFERENCE);


 


(L)                                     UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 7(I)(V) ABOVE, PROMPTLY PREPARE A POST-EFFECTIVE
AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED
PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED
TO THE HOLDERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  IF THE COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH SECTION
7(I)(V) ABOVE TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES
TO THE PROSPECTUS HAVE BEEN MADE, THEN

 

10

--------------------------------------------------------------------------------


 


THE HOLDERS SHALL SUSPEND USE OF SUCH PROSPECTUS AND USE THEIR REASONABLE BEST
EFFORTS TO RETURN TO THE COMPANY ALL COPIES OF SUCH PROSPECTUS (AT THE COMPANY’S
EXPENSE) OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, AND
THE PERIOD OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT PROVIDED FOR ABOVE
SHALL BE EXTENDED BY THE NUMBER OF DAYS FROM AND INCLUDING THE DATE OF THE
GIVING OF SUCH NOTICE TO THE DATE HOLDERS SHALL HAVE RECEIVED SUCH AMENDED OR
SUPPLEMENTED PROSPECTUS PURSUANT TO THIS SECTION 7(L);


 


(M)                               MAKE REASONABLY AVAILABLE FOR INSPECTION BY
REPRESENTATIVES OF THE HOLDERS, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION
PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER
AGENT RETAINED BY SUCH REPRESENTATIVE OR ANY SUCH UNDERWRITER ALL RELEVANT
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
RELEVANT INFORMATION REASONABLY REQUESTED BY SUCH REPRESENTATIVE OR ANY SUCH
UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH THE REGISTRATION;
AND


 


(N)                                 USE ITS REASONABLE BEST EFFORTS TO PROCURE
THE COOPERATION OF THE COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE
OF REGISTRABLE SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL
STOCK CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES
REASONABLY REQUESTED BY THE HOLDERS OR THE UNDERWRITERS.


 

It shall be a condition precedent to the obligation of the Company to take any
action pursuant to this Agreement in respect of the Registrable Securities which
are to be registered at the request of any Holder that such Holder shall furnish
to the Company within ten days of the Company’s request such information
regarding the Registrable Securities held by such Holder and the intended method
of disposition thereof as the Company shall reasonably request and as shall be
required in connection with the action taken by the Company.

 


8.                                       EXPENSES.  ALL EXPENSES INCURRED IN
CONNECTION WITH EACH REGISTRATION PURSUANT TO SECTIONS 2, 3 AND 4 OF THIS
AGREEMENT, EXCLUDING UNDERWRITERS’ DISCOUNTS AND COMMISSIONS, BUT INCLUDING
WITHOUT LIMITATION ALL REGISTRATION, FILING AND QUALIFICATION FEES, WORD
PROCESSING, DUPLICATING, PRINTERS’ AND ACCOUNTING FEES (INCLUDING THE EXPENSES
OF ANY SPECIAL AUDITS OR “COMFORT” LETTERS REQUIRED BY OR INCIDENTAL TO SUCH
PERFORMANCE AND COMPLIANCE), FEES OF THE NASD OR LISTING FEES, MESSENGER AND
DELIVERY EXPENSES, ALL FEES AND EXPENSES OF COMPLYING WITH STATE SECURITIES OR
BLUE SKY LAWS, FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND THE
REASONABLE FEES AND DISBURSEMENTS OF ONE COUNSEL FOR THE SELLING HOLDERS (WHICH
COUNSEL SHALL BE SELECTED BY THE HOLDERS HOLDING A MAJORITY IN INTEREST OF THE
REGISTRABLE SECURITIES BEING REGISTERED), SHALL BE PAID BY THE COMPANY.

 


9.                                       RULE 144 INFORMATION.

 

(a)                                  At all times after ninety (90) days after
any Registration Statement covering securities of the Company shall have become
effective, the Company agrees to:

 

(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE
SECURITIES ACT; AND

 

11

--------------------------------------------------------------------------------


 

(II)                                  USE ITS BEST EFFORTS TO FILE WITH THE SEC
IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER
THE SECURITIES ACT AND THE EXCHANGE ACT.

 


(B)                                 AT ALL TIMES DURING WHICH THE COMPANY IS
NEITHER SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE
EXCHANGE ACT, NOR EXEMPT FROM REPORTING PURSUANT TO RULE 12G3-2(B) UNDER THE
EXCHANGE ACT, IT WILL PROVIDE, UPON THE WRITTEN REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES IN WRITTEN FORM (AS PROMPTLY AS PRACTICABLE AND IN ANY
EVENT WITHIN 15 BUSINESS DAYS), TO ANY PROSPECTIVE BUYER OF SUCH STOCK
DESIGNATED BY SUCH HOLDER, ALL INFORMATION REQUIRED BY RULE 144A(D)(4)(I) OF THE
GENERAL REGULATIONS PROMULGATED BY THE SEC UNDER THE SECURITIES ACT.


 


10.                                 INDEMNIFICATION AND CONTRIBUTION.

 


(A)                                  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH HOLDER, SUCH HOLDER’S DIRECTORS AND OFFICERS, EACH PERSON WHO
PARTICIPATES IN THE OFFERING OF SUCH REGISTRABLE SECURITIES, INCLUDING
UNDERWRITERS (AS DEFINED IN THE SECURITIES ACT), AND EACH PERSON, IF ANY, WHO
CONTROLS SUCH HOLDER OR PARTICIPATING PERSON WITHIN THE MEANING OF THE
SECURITIES ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH THEY MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR PROCEEDINGS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED ON ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT ON THE
EFFECTIVE DATE THEREOF (INCLUDING ANY PROSPECTUS FILED UNDER RULE 424 UNDER THE
SECURITIES ACT OR ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ARISE OUT OF OR ARE
BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND SHALL REIMBURSE EACH SUCH HOLDER, SUCH HOLDER’S DIRECTORS AND
OFFICERS, SUCH PARTICIPATING PERSON OR CONTROLLING PERSON FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE LIABLE TO ANY HOLDER, SUCH HOLDER’S DIRECTORS AND
OFFICERS, PARTICIPATING PERSON OR CONTROLLING PERSON IN ANY SUCH CASE FOR ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION TO THE EXTENT THAT IT ARISES OUT
OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION MADE IN CONNECTION WITH SUCH REGISTRATION STATEMENT,
PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR AMENDMENTS OR SUPPLEMENTS THERETO,
IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED EXPRESSLY
FOR USE IN CONNECTION WITH SUCH REGISTRATION BY ANY SUCH HOLDER, SUCH HOLDER’S
DIRECTORS AND OFFICERS, PARTICIPATING PERSON OR CONTROLLING PERSON.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF ANY SUCH HOLDER, SUCH HOLDER’S DIRECTORS AND OFFICERS,
PARTICIPATING PERSON OR CONTROLLING PERSON, AND SHALL SURVIVE THE TRANSFER OF
SUCH SECURITIES BY SUCH HOLDER.


 


(B)                                 EACH HOLDER REQUESTING OR JOINING IN A
REGISTRATION SEVERALLY AND NOT JOINTLY SHALL INDEMNIFY AND HOLD HARMLESS THE
COMPANY, EACH OF ITS DIRECTORS AND OFFICERS, EACH PERSON, IF ANY, WHO CONTROLS
THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH AGENT AND ANY
UNDERWRITER FOR THE COMPANY (WITHIN THE MEANING OF THE SECURITIES ACT) AGAINST
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THE
COMPANY OR ANY SUCH DIRECTOR, OFFICER, CONTROLLING PERSON, AGENT OR UNDERWRITER
MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR PROCEEDINGS

 

12

--------------------------------------------------------------------------------


 

in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in such registration
statement on the effective date thereof (including any Prospectus filed under
Rule 424 under the Securities Act or any amendments or supplements thereto) or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such registration statement, preliminary or final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of such Holder
expressly for use in connection with such registration; and each such Holder
shall reimburse any legal or other expenses reasonably incurred by the Company
or any such director, officer, controlling Person, agent or underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the liability of each Holder
hereunder shall be limited to the aggregate net proceeds received by such Holder
in connection with any such registration under the Securities Act.


 


(C)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 10 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
REFERRED TO THEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY AND INDEMNIFIED PARTIES IN CONNECTION WITH THE ACTIONS
WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTIES SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT, HAS BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTIES, AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH ACTION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO
INCLUDE ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN
CONNECTION WITH ANY INVESTIGATION OR PROCEEDING.  IF THE ALLOCATION PROVIDED IN
THIS PARAGRAPH (C) IS NOT PERMITTED BY APPLICABLE LAW, THE PARTIES SHALL
CONTRIBUTE BASED UPON THE RELEVANT BENEFITS RECEIVED BY THE COMPANY FROM THE
INITIAL OFFERING OF THE REGISTRABLE SECURITIES ON THE ONE HAND AND THE NET
PROCEEDS RECEIVED BY THE HOLDERS FROM THE SALE OF REGISTRABLE SECURITIES ON THE
OTHER.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 


(D)                                 ANY PERSON ENTITLED TO INDEMNIFICATION
HEREUNDER (THE “INDEMNIFIED PARTY”) AGREES TO GIVE PROMPT WRITTEN NOTICE TO THE
INDEMNIFYING PARTY (THE “INDEMNIFYING PARTY”) AFTER THE RECEIPT BY THE
INDEMNIFIED PARTY OF ANY WRITTEN NOTICE OF THE COMMENCEMENT OF

 

13

--------------------------------------------------------------------------------


 

any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided that the failure so to notify the
Indemnified Party shall not relieve the Indemnifying Party of any liability that
it may have to the Indemnifying Party hereunder unless such failure is
materially prejudicial to the Indemnifying Party.  If notice of commencement of
any such action is given to the Indemnifying Party as provided above, the
Indemnifying Party shall be entitled to participate in and, to the extent it may
wish, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action, or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such counsel that either (A)
representation of such Indemnified Party and the Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct or (B) there are one or more legal defenses available to it which are
substantially different from or additional to those available to the
Indemnifying Party.  No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.


 


(E)                                  THE AGREEMENTS CONTAINED IN THIS SECTION 10
SHALL SURVIVE THE TRANSFER OF THE REGISTRATION STATEMENT AND SHALL REMAIN IN
FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
ANY HOLDER OR SUCH DIRECTOR, OFFICER OR PARTICIPATING OR CONTROLLING PERSON.


 


11.                                 CERTAIN ADDITIONAL LIMITATIONS ON
REGISTRATION RIGHTS.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT,
THE COMPANY SHALL NOT BE OBLIGATED TO REGISTER THE REGISTRABLE SECURITIES OF ANY
HOLDER (I) IF SUCH HOLDER OR ANY UNDERWRITER OF SUCH REGISTRABLE SECURITIES
SHALL FAIL TO FURNISH TO THE COMPANY NECESSARY INFORMATION IN RESPECT OF THE
DISTRIBUTION OF SUCH REGISTRABLE SECURITIES, OR (II) IF SUCH REGISTRATION
INVOLVES AN UNDERWRITTEN OFFERING, SUCH REGISTRABLE SECURITIES ARE NOT INCLUDED
IN SUCH UNDERWRITTEN OFFERING ON THE SAME TERMS AND CONDITIONS AS SHALL BE
APPLICABLE TO THE OTHER SECURITIES BEING SOLD THROUGH UNDERWRITERS IN THE
REGISTRATION OR SUCH HOLDER FAILS TO ENTER INTO AN UNDERWRITING AGREEMENT IN
CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH
UNDERWRITTEN OFFERING.

 


12.                                 LIMITATIONS ON REGISTRATION OF OTHER
SECURITIES; REPRESENTATION.  FROM AND AFTER THE DATE OF THIS AGREEMENT, THE
COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF A MAJORITY-IN-INTEREST
OF THE HOLDERS, ENTER INTO ANY AGREEMENT WITH ANY HOLDER OR PROSPECTIVE HOLDER
OF ANY SECURITIES OF THE COMPANY GIVING SUCH HOLDER OR PROSPECTIVE HOLDER ANY
REGISTRATION RIGHTS THE TERMS OF WHICH ARE AS OR MORE FAVORABLE TAKEN AS A WHOLE
THAN THE REGISTRATION RIGHTS GRANTED TO THE HOLDERS HEREUNDER UNLESS THE COMPANY
SHALL ALSO GIVE SUCH RIGHTS TO THE HOLDERS HEREUNDER.

 


13.                                 NO INCONSISTENT AGREEMENTS.  THE COMPANY
WILL NOT HEREAFTER ENTER INTO ANY AGREEMENT, WITH RESPECT TO ITS SECURITIES,
WHICH IS INCONSISTENT IN ANY MATERIAL RESPECTS WITH THE RIGHTS GRANTED TO THE
HOLDERS IN THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


14.                                 SELECTION OF MANAGING UNDERWRITERS.  IN THE
EVENT THE PARTICIPATING DEMAND HOLDERS HAVE REQUESTED AN UNDERWRITTEN OFFERING,
THE UNDERWRITER OR UNDERWRITERS SHALL BE SELECTED BY THE HOLDERS OF A MAJORITY
OF THE REGISTRABLE SECURITIES PROPOSED TO BE SOLD IN SUCH DEMAND REGISTRATION
AND SHALL BE APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, PROVIDED (I) THAT ALL OF THE REPRESENTATIONS AND WARRANTIES
BY, AND THE OTHER AGREEMENTS ON THE PART OF, THE COMPANY TO AND FOR THE BENEFIT
OF SUCH UNDERWRITERS SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF SUCH HOLDERS
OF REGISTRABLE SECURITIES, (II) THAT ANY OR ALL OF THE CONDITIONS PRECEDENT TO
THE OBLIGATIONS OF SUCH UNDERWRITERS UNDER SUCH UNDERWRITING AGREEMENT SHALL BE
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUCH HOLDERS OF REGISTRABLE
SECURITIES, AND (III) THAT NO HOLDER SHALL BE REQUIRED TO MAKE ANY
REPRESENTATIONS OR WARRANTIES TO OR AGREEMENTS WITH THE COMPANY OR THE
UNDERWRITERS OTHER THAN REPRESENTATIONS, WARRANTIES OR AGREEMENTS REGARDING SUCH
HOLDER, THE REGISTRABLE SECURITIES OF SUCH HOLDER AND SUCH HOLDER’S INTENDED
METHOD OF DISTRIBUTION AND ANY OTHER REPRESENTATIONS REQUIRED BY LAW OR
REASONABLY REQUIRED BY THE LEAD UNDERWRITER.  SUBJECT TO THE FOREGOING, ALL
HOLDERS PROPOSING TO DISTRIBUTE REGISTRABLE SECURITIES THROUGH SUCH UNDERWRITTEN
OFFERING SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
UNDERWRITER OR UNDERWRITERS.  SUBJECT TO THE PROVISIONS OF SECTION 9(B), IF ANY
HOLDER OF REGISTRABLE SECURITIES DISAPPROVES OF THE TERMS OF THE UNDERWRITING,
SUCH HOLDER MAY ELECT TO WITHDRAW ALL ITS REGISTRABLE SECURITIES BY WRITTEN
NOTICE TO THE COMPANY, THE MANAGING UNDERWRITER AND THE OTHER HOLDERS
PARTICIPATING IN SUCH REGISTRATION.  THE SECURITIES SO WITHDRAWN SHALL ALSO BE
WITHDRAWN FROM REGISTRATION.

 


15.                                 MISCELLANEOUS.

 


(A)                                  SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY PROVISION OF THE
AGREEMENT WAS NOT PERFORMED IN ACCORDANCE WITH THE TERMS HEREOF AND THAT THE
PARTIES HERETO SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS HEREOF, IN
ADDITION TO ANY OTHER REMEDY AT LAW OR IN EQUITY.


 


(B)                                 AMENDMENTS; WAIVERS.  (I)  THIS AGREEMENT
MAY BE AMENDED, MODIFIED OR SUPPLEMENTED BY A WRITTEN INSTRUMENT SIGNED BY THE
COMPANY AND A MAJORITY IN INTEREST OF THE NEW HOLDERS; PROVIDED, HOWEVER, THAT
NO AMENDMENT, MODIFICATION OR SUPPLEMENT MAY MATERIALLY AND ADVERSELY AFFECT ANY
OTHER HOLDER WITHOUT SUCH HOLDER’S WRITTEN CONSENT.  THE COMPANY SHALL NOTIFY
ALL HOLDERS PROMPTLY AFTER ANY SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT SHALL
HAVE TAKEN EFFECT.


 

(II)                                  NO FAILURE OR DELAY BY ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER (OTHER THAN A FAILURE OR
DELAY BEYOND A PERIOD OF TIME SPECIFIED HEREIN) SHALL OPERATE AS A WAIVER
THEREOF AND NO SINGLE OR PARTIAL EXERCISE THEREOF SHALL PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.

 


(C)                                  NOTICE GENERALLY.  ALL NOTICES, REQUEST,
CLAIMS, DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL
BE GIVEN (AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT) BY DELIVERY
IN PERSON, BY COURIER SERVICE, BY FAX OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES AT THE
FOLLOWING ADDRESSES:

 

15

--------------------------------------------------------------------------------


 

(I)                                     IF TO ANY HOLDER, AT ITS LAST KNOWN
ADDRESS APPEARING ON THE BOOKS OF THE COMPANY MAINTAINED FOR SUCH PURPOSE.

 

(II)                                  IF TO THE COMPANY, AT:

 

Aegis Communications Group, Inc.

7880 Bent Branch Drive

Suite 150

Irving, Texas  75063

Attn:  Herman M. Schwarz

Facsimile:  (678) 433-6502

 

with a copy to:

 

Hughes & Luce, LLP

1717 Main Street

Suite 2800

Dallas, Texas  75201

Attn:  David G. Luther

Facsimile:  (214) 939-5849

 

or at such other address as may be substituted by notice given as herein
provided.

 


(D)                                 SUCCESSORS AND ASSIGNS; THIRD PARTY
BENEFICIARIES.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO AS HEREINAFTER
PROVIDED.  THE REGISTRATION RIGHTS OF ANY HOLDER WITH RESPECT TO ANY REGISTRABLE
SECURITIES SHALL BE TRANSFERRED TO ANY PERSON WHO IS THE TRANSFEREE OF SUCH
REGISTRABLE SECURITIES.  ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER SHALL
SURVIVE ANY SUCH TRANSFER.  EXCEPT AS PROVIDED IN SECTIONS 3, 4 AND 10, NO
PERSON OTHER THAN THE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS
IS INTENDED TO BE A BENEFICIARY OF THIS AGREEMENT.


 


(E)                                  HEADINGS.  THE HEADINGS AND SUBHEADINGS IN
THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE AND IDENTIFICATION ONLY AND ARE IN
NO WAY INTENDED TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR
INTENT OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


(F)                                    GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


 

(I)                                     ANY CLAIM, ACTION, SUIT OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
HEARD AND DETERMINED IN ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY
OF NEW YORK, COUNTY OF MANHATTAN, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE
COURTS THEREFROM IN ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING) AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH CLAIM, ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING
THAT IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

16

--------------------------------------------------------------------------------


 

(II)                                  SUBJECT TO APPLICABLE LAW, PROCESS IN ANY
SUCH CLAIM, ACTION, SUIT OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT. 
WITHOUT LIMITING THE FOREGOING AND SUBJECT TO APPLICABLE LAW, EACH PARTY AGREES
THAT SERVICE OF PROCESS ON SUCH PARTY AS PROVIDED IN SECTION 15(C) SHALL BE
DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH PARTY.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AT EQUITY.  WITH RESPECT TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN
ANY SUCH COURT, EACH OF THE PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER
ITS RIGHT TO A TRIAL BY JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY
IN ANY SUCH PROCEEDING.

 


(G)                                 SEVERABILITY.  IF, AT ANY TIME, ANY
PROVISION HEREOF IS OR BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT
UNDER THE LAW OF ANY JURISDICTION, NEITHER THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF NOR THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION UNDER THE LAW OF ANY OTHER JURISDICTION SHALL
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


(H)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, THE
PURCHASE AGREEMENT, THE NOTES AND THE WARRANTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS PERTAINING THERETO.


 


(I)                                     CUMULATIVE REMEDIES.  THE RIGHTS AND
REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE AND THE USE OF ANY ONE RIGHT
OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE ITS RIGHT TO USE ANY OR ALL
OTHER REMEDIES.  SUCH RIGHTS AND REMEDIES ARE GIVEN IN ADDITION TO ANY OTHER
RIGHTS THE PARTIES MAY HAVE BY LAW, STATUTE, ORDINANCE OR OTHERWISE.


 


(J)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Signature appears on next page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

 

Name:  Herman M. Schwarz

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

DEUTSCHE BANK AG – LONDON,
BY DB ADVISORS, LLC AS INVESTMENT ADVISOR

 

 

 

 

 

 

By:

/s/ Glen MacMullin

 

 

 

Name:  Glen MacMullin

 

 

Title:  Director

 

 

 

 

 

By:

/s/ Paul Bigler

 

 

 

Name:  Paul Bigler

 

 

Title:  Managing Director

 

 

 

 

 

ESSAR GLOBAL LIMITED

 

 

 

 

 

By:

/s/ Madhu S. Vuppuluri

 

 

 

Name:  Madhu S. Vuppuluri

 

 

Title:  Executive Director

 

18

--------------------------------------------------------------------------------


 

 

QUESTOR:

 

QUESTOR PARTNERS FUND II, L.P.

 

 

 

 

 

By:

/s/ Dean Anderson

 

 

 

 Name:  Questor General Partner II, L.P.,

 

 

 

its General Partner

 

 

 Title:  Managing Director

 

 

 

 

 

By:

/s/ Dean Anderson

 

 

 

 Name:  Questor Principals II, Inc.,

 

 

 

its General Partner

 

 

 Title:  Managing Director

 

 

 

 

 

QUESTOR SIDE-BY-SIDE PARTNERS II, L.P.

 

 

 

 

 

By:

/s/ Dean Anderson

 

 

 

 Name:  Questor Principals II, Inc.

 

 

 Title:  Managing Director

 

 

 

QUESTOR SIDE-BY-SIDE PARTNERS II 3(C)(1), L.P.

 

 

 

 

 

By:

/s/ Dean Anderson

 

 

 

 Name:  Questor Principals II, Inc.

 

 

 Title:  Managing Director

 

19

--------------------------------------------------------------------------------


 

 

TC CO-INVESTORS, LLC

 

 

 

 

 

By:

/s/ Christopher M. Temple

 

 

 

 Name:

TC Management Partners, LLC
a Delaware limited liability company, its General Partner

 

 

 Title:  An Authorized Officer

 

 

 Name:  Christopher M. Temple

 

 

 

 

 

THAYER EQUITY INVESTORS III, L.P.

 

 

 

 

 

By:

/s/ Christopher M. Temple

 

 

 

 Name:

TC Equity Partners, LLC
a Delaware limited liability company, its General Partner

 

 

 Title:  An Authorized Officer

 

 

 Name:  Christopher M. Temple

 

20

--------------------------------------------------------------------------------


 

 

EDWARD BLANK

 

 

 

 

 

 

By:

/s/ Edward Blank

 

 

 

 Name:  Edward Blank

 

 

 

 

 

THE EDWARD BLANK 1995 GRANTOR RETAINED ANNUITY TRUST

 

 

 

 

 

 

 

By:

/s/ Allen B. Levithan

 

 

 

 Name:  Allen B. Levithan

 

 

 Title:  Trustee

 

21

--------------------------------------------------------------------------------